OO\lO\U`l-l>

\O

10
11

'12

13
14

15v

16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17~cv-01573-JLR Document 60 Fi|eol 11/02/18 Page l of 8

The Honorable J ames L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

SEAN POWELL, individually and on ~

behalf of all others similarly situated,
Plaintiff7

V.

AT SEATTLE

No. 2;17-cv-01573 JLR

STIPULATED MOTION AND <'°“`.

 

\
ix

MANAGEl\/iENT ORDER

 

 

UNITED RENTALS (NORTH AMERICA),
INC., NoTE oN MoTIoN CALENDAR:
November 2, 2018
Defendant.
S.TIPULATED MOTION

 

Plaintiff Sean PoWell and Defendant United Rentals (North America), lnc. (“United

Rentals”) (collectively, the “Parties”) stipulate as follows through their respective counsel:

1. Former Named Plaintiff Ricardo Castillo filed this class and collective action on

October 23, 2017, alleging claims under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et

seq. (“FLSA”) and Washington state law.

2. The Court entered prior Case Management Orders establishing deadlines for the

completion of class/collective discovery and motions for class/collective certification on

STIPULATION AND PRQP@%ED ORDER 1-
4833-6103-1290v.1 0110505-000001

1

' December 8, 2017, and April 16, 2018. Dl<t. Nos. 15, 37. Those orders did not set dates

Davis Wright Tremaine LLP
LAW OFFICES
1201 Thil'd Aven\le, Suite 2200
S€attle, WA 98101~3045
206.62?..31501nain'206.757.77001`ax

 

 

.I>L)Jl\)

\]O’\U\

10
11
12
13
14
15
16

17`

18
19
20
21
22
23
24
25
26
27

 

Case 2117-cv-01573-JLR Document 60 Fi|eo| 11/02/18 Page 2 of 8

beyond class/collective certification because those deadlines Will turn on Whether the case
proceeds as a class or collective

3. On June 19, 2018, former Named Plaintiff Ricardo Castillo filed a motion
seeking leave to file an amended complaint substituting Plaintiff Sean PoWell as the named
plaintiff in this action Dkt No. 44. While that motion Was pending, the Court granted the
Parties’ stipulated motion to vacate the then~current Case Managernent Order. Dkt. No. 46.

4. On July 16, 2018, the Court granted Plaintiff Povvell leave to file an amended
complaint in Which he be Would substituted as the named plaintiff in this action. Dkt. No. 52.

y 5. On July 17, 2018, Plaintiff Povvell filed the Second Amended Class and

Collective Action Complaint (“SAC”), in Which he Was the named plaintiff Dl<t No. 53.

6. Pursuant to the Parties’ stipulation and the Court’s order, Plaintiff Povvell filed
the Third Amended Class and Collective Action Complaint on August 6, 2018, to resolve a
dispute between the Parties regarding the sufficiency of the allegations in the SAC. Dl<t, No.
56.

7 . On September 5, 2018, United Rentals timely filed its Answer to Plaintiff s
Third Amended Complaint Dl<t. No. 57 .

8. On September 12, 2018, United Rentals’ counsel sent Plaintiff Povvell’s counsel
a letter informing their office that Plaintiff PoWell had executed an arbitration agreement and
offering to meet and confer regarding next steps.

l 9. v On September 18, 2018, United Rentals filed its First Amended AnsWer to v
Plaintiff" s Third Arnended Complaint, Which asserted as an affirmative defense that Plaintiff
PoWell had executed a binding arbitration agreement Dkt. No. 58 at 36.

10. The Parties exchanged various emails on the topic of the arbitration agreement
and held several calls to discuss the arbitration issue. On October 3, 2018, Plaintiff PoWell’s
counsel indicated he Would not agree to arbitration, and United Rentals’ counsel stated the

company’S intention to move to compel arbitration The Parties also agreed to voluntarily hold

sTIPULATloN AND nnege§nn~eRDER ~ 2 Davls W"ight T"em“ine LLP

LAW OFFICES
4833-6103-1290v.1 0110505-000001 1201T11i1~d Avenue, suite 2200
Seattle,WA 98101-3045
206.62213150 main - 206.757,7700 tax

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cv-01573-JLR Document 60 Fi|eo| 11/02/18 Page 8 of 8

in abeyance class and merits discovery until the Court has an opportunity to rule upon United
Rentals’ forthcoming motion to compel arbitration

11. On October 19, 2018, the Court entered a l\/Iinute Order directing the Parties to
file a proposed amended case management schedule by November 2, 2018. Dkt. No. 59.

12. United Rentals intends to file a motion to compel Plaintiff Powell’s claims to
arbitration in the immediate future, and the parties have been discussing the timing of that
motion to avoid prejudicing either party’s briefing due to the upcoming Thanl<sgiving holiday.
The Parties agree that the Court’s resolution of that motion may affect whether or how this case
proceeds

13, The Parties believe the interests of judicial economy will be best served by a
case management schedule with proposed dates that are contingent on the date the Court rules
upon United Rentals’ forthcoming motion to compel arbitration Therefore, the Parties
respectfully request that the Court enter the accompanying Proposed Order establishing the
following case management dates. For purposes of meeting the Court’s request for a case
schedule, this schedule presumes Plaintiff Powell’s claims survive the motion to compel
arbitration (which United Rentals contends should not occur):

a. Deadline for Plaintiff Powell to file his motion for conditional FLSA
certification: 90 days after the Court enters an order upon United Rentals’ motion to compel
arbitration The motion for conditional certification will be briefed under the LCR 7(d)(3)
Schedule for fourth Friday motions

b. Deadline to complete discovery regarding class certification and collective
decertification (assuming the Court grants conditional FLSA certification): 120 days after the
end of the opt-in period for any conditionally~certified FLSA collective

c. Deadline for Plaintiff Powell to file his class certification motion: 30 days after
the discovery cutoff in (b), above. The class certification and FLSA decertification motion (if

any) will be briefed on the following schedule:

sTlPULATloN AND.P:R:©:R©EEB oRDER - 3 D“Vis W“ght T“’mai“e LLP

LAW OFFICES
4833-6103-1290v. 1 0110505-000001 1201 rmi-d Avenue, since 2200
sem\w,wA 98101-3045
206.622,31501nain' 206.757.7700 fax

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17~cv-01573-JLR Document 60 Fi|eol 11/02/18 Page 4 018

i. Deadline for United Rentals’ opposition to class certification and United
Rentals’ motion to decertify any FLSA collective: 30 days after Plaintiff Powell’s class
certification motion

ii. Deadline for Plaintiff Powell’s reply in support of class certification and
Plaintiff Powell’s opposition to United Rentals’ motion to decertify any FLSA collective: 21
days after the deadline in (c)(i), above.

iii. Deadline for United Rentals’ reply in support of it motion to decertify
any FLSA collective: 14 days after the deadline in (c)(ii), above.

14. By entering into this Stipulation, the Parties agree that United Rentals'does not

waive any arguments related to its motion to compel arbitration

IT IS SO STIPULATED.

. D¢ i Wr' ht Trer <i LLP
STIPULATION AND ammann oRDER _ 4 “V S L;§V O,,FIC‘§§ ne
4833-6103-1290V.l 01 10505-000001 1201 'l'hir'<l Avenue, Suite 2200
Seuttle, WA 98101-3045
206.622.3150 main - 206.75717700 tax

 

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
_24
25
26
27

 

Case 2:17-cv-01573-JLR Document 60 Filed 11/02/18 Page 5 of 8

Respectfully submitted this 2nd day of November, 2018.

TERRELL MARSHALL LAW GROUP PLLC

By:/s/ Erz`ka L. Nusser

Beth E, Terrell, WSBA No.26759

Jennifer Rust Murray, WSBA No. 36983

Erika L. Nusser, WSBA No. 40854

Terrell l\/larshall Law Group PLLC

936 North 34th Street, Suite 300

Seattle, WA 98103

Telephone: (206) 816-6603

Email: bterrell@terrellmarshall.com
imurrav@terrellmarshall.com
enussesr@terrellmarshall.corn

 

SCHNEIDER WALLACE COTTRELL
KONECKY WOTKYNS, LLP

By:/s/Davz'd C. Lez'mbach

Carolyn Hunt Cottrell, Admz`tz‘ecl Pro Hac Vice

David C. Leimbach, Admitted Pro Hc¢c Vice

Schneider Wallace Cottrell Konecky Wotl<yns,

LLP

2000 Powell Street, Suite 1400

Emeryville, CA 94608

Telephone: (415) 421 -71 00

Email: ccottrell@schneiderwallace.com
dleimbach@schneiderwallace.com

Aftorneysfor Plaintiij

STIPULATION AND PRO*POSED ORDER - 5
4833-6103~1290v.1 0110505-000001

DAVIS WRIGHT TREMAINE LLP

By: /s/Sheehan Sullivan Wez`ss

Sheehan Sullivan Weiss, WSBA No. 33189
Ryan C. Hess, WSBA No, 50738

Arthur A. Simpson, WSBA No. 4447 9
1201 Third Ave, Suite 2200

Seattle, WA 98101

Telephone: (206) 622-3150

Email: sheehansullivanweiss@dwt.com

ryanhess@dwt.com
arthursimpson§chwt.com

Attorneysfor Defenclanr

Davis Wright Tremaine LLP
LAw OFFlcEs
1201 Thi\'d Avenue, Suite 2200
Seattle, WA 98101-3045
206.622.3150 main ' 206.757,7700 fax

 

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27

 

' Case 2:17-cv~01578-JLR Document 60 Fi|eo| 11/02/18 Page 6 018

|`PIR;M- QRDER
Pursuant to the accompanying stipulation and for good cause shown, the Court
GRANTS the stipulation
The Court accordingly adopts the following case schedule The Court will set all other
case deadlines after the Court issues its order on the motions for class certification and FLSA

decertification

a. Deadline for Plaintiff Powell to file his motion for conditional FLSA
certification: 90 days after the Court enters an order upon United Rentals’ motion to compel
arbitration The motion for conditional certification will be briefed under the LCR 7(d)(3)
schedule for fourth Friday motions.

b. Deadline to complete discovery regarding class certification and collective
decertification (assuming the Court grants conditional FLSA certification): 120 days after the
end of the opt-in period for any conditionally-certified FLSA collective

‘c. Deadline for Plaintiff Powell to file his class certification motion: 30 days after
the discovery cutoff in (b), above The class certification and FLSA decertification motion (if
any) will be briefed on the following schedule:

i. Deadline for United Rentals’ opposition to class certification and United
Rentals’ motion to decertify any FLSA collective: 30 days after Plaintiff Powell’s class
certification motion

ii. Deadline for Plaintiff Powell’s reply in support of class certification and
Plaintiff Powell’s opposition to United Rentals’ motion to decertify any FLSA collective: 21
days after the deadline in (c)(i), above
/
//
///
////

sTlPULArroN AND P.KQBQSBUORDER - 6 Davis W"ight T"e‘““i“e LLP

LAW OFFICES
4833-6103~1290v.1 0110505-000001 1201 r1111~<1Av6m16,suice 2200
searrle, wA 93101~3045
206.622.3150 main ~ 206.757.7700 far

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cV-01573~JLR Document 60 Filed 11/02/18 Page 7 of 8

iii. Deadline for United Rentals’ reply in support of it motion to decertify

any FLSA collective: 14 days after the deadline in (c)(ii), above

IT IS SO ORDERED.

Dated: November _1_5_, 2018.

STIPULATION AND BR©B©SBB ORDER - 7
4833~6103-1290\/.1 0110505-000001

 

Mdraw

Honcrable J am s L. Robart
UNITED STA ES DISTRICT JUDGE

 

Davis Wn'ght Trernaine LLP
LA\V OFF[CES
12017'[`1111‘<1 Avenue, Suite 2200
S€uttle, WA 98101-3045
206,622.31501¥101!1' 206.757.7700 fax

 

 

